WR-73,697-06,07,08,09
                                                                 COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                                Transmitted 5/19/2015 2:50:52 PM
                                                                  Accepted 5/22/2015 8:26:08 AM
                                                                                  ABEL ACOSTA
      WRIT NOS. W06-00445-K(B), W06-00448-K(B),     W06-00450-K(B) and                    CLERK
                           W06-00453-K(B)
                                                                     RECEIVED
                                                              COURT OF CRIMINAL APPEALS
                                                                     5/22/2015
                                   In the                       ABEL ACOSTA, CLERK
                      Texas Court of Criminal Appeals
                                At Austin


                           From the CDC No. 4
                           Dallas County, Texas




                             EX PARTE
                        RAUL DAVID JACKSON,
                                      Applicant,


                                11.07 Writ


             MOTION FOR EXTENSION OF TIME TO TURN IN
             FINDING OF FACTS AND CONLUSIONS OF LAW




                                             Bruce Kaye
                                             TBN. 00784374
                                             2309 Boll St.
                                             Dallas, TX 75204
                                             (214) 722-7438
                                             Appointed Writ Master, CDC 4




TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
                                               I.

        On or about November 26, 2014, the undersigned was appointed as Writ Master by

the Honorable Judge Dominique Collins, Criminal District Court No. 4, Dallas County,

Texas. The Court’s Finding of Fact and Conclusions of Law are due on or about May 20,

2015.

                                              II.

        This issues to be resolved are as follows:

        a.     Is Applicant’s judgment and sentence void;

        b.     Does Applicant’s sentence violate double jeopardy;

        c.     Was Applicant’s plea involuntary; and

        d.     Did Applicant receive ineffective assistance of trial and appellate counsel.

                                              III.

        The undersigned Writ Master has been involved in numerous Appellate matters for

both state and federal cases. One case was a Capital Murder (non death penalty) which

produced a 100 page brief. Currently, there are three (3) appeals all due within the next 30

days and two (2) trials also scheduled in the same time frame.      An additional 90 days is

required in order to properly read Applicant’s paperwork, review the State’s response,

research the issues and thereafter prepare the Finding of Fact and Conclusions of Law for

the Court.
           WHEREFORE,	   PREMISES	   CONSIDERED,	   the	   undersigned	   Writ	   Master	   prays	  

this	   Court	   grant	   his	   Motion	   for	   Extension	   of	   Time	   to	   Turn	   in	   Finding	   of	   Facts	   and	  

Conclusions	  of	  Law.	  

	         	          	          	         	          	          Respectfully	  submitted,	  


                                                                                /s/ Bruce Kaye
                                                                                BRUCE C. KAYE

                                                                                     By: Bruce Kaye
                                                                                     TBN 00784374
                                                                                     Appointed Writ Master

                                                                                 2309 Boll. St.
                                                                                 Dallas, TX 75204
                                                                                 (214) 722-7438
                                                                                 (866) 649-8757 facsimile
                                                                                 Bruce@brucekaye.com
                                  CERTIFICATE OF SERVICE

              I hereby certify that a true and correct copy of this document
        was tendered to Dallas County District Clerk’s Office, on the 20th Day of
        May, 2015, in accordance with the Texas Rules of Appellate Procedure.


                                                         /s/ Bruce Kaye
                                                        BRUCE C. KAYE
,